DETAILED ACTION
This is in response to application filed on August 5th, 2019 in which claims 1-32 were presented for examination.  As best understood, preliminary amendments on 2/26/2020 now present Claims 1-22 for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 8/5/19, 9/14/19, and 12/1/2020 have been considered by the examiner.
Drawings
The drawings are objected to because:
Review is needed of Fig. 5 title, where the variable D may not actually define density but coefficient of density (see explanation in the 112(b) rejection below)
Similarly, review is needed of titles in Figs. 7, 9, 11;
Similarly, review is needed of “pattern density” axis in Figs. 18 and 19
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0110] “knitting machine 2” is not labeled in Figure 20
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The disclosure is objected to because of the following informalities: 
At the outset, it is unclear whether certain instances of the term “density” in the specification more properly should read “coefficient of density”; see explanation in 112(b) rejection below
[0001] “Application No. 1702106.4filed” is missing a space
[0010] “needles, in sequence” is missing a comma after “sequence”
[0019] “instead of determining stitch length based on number of swaps within a knitted fabric, he determination could be made based on the number of swaps within the knitted fabric” needs review whether it should say “instead of determining stitch length based on trial and error, the determination could be made based on the number of swaps within the knitted fabric” based on support found in [0016]
[0023] the equations for Sy and Sx are unclear and should be resubmitted
In [0033], [0075], and [0084], the equations for Sy and Sx are unclear and should be resubmitted
[0039] is missing a period at the end
[0048] in the explanations for Figures 5, 6, 9, and 10, “APS” should read “ApS” for consistency with the rest of the specification
[0048] in the explanation for Figure 5, “density” is suggested to read “density (D)” to more clearly establish the definition for the variable D, if applicable, especially in light of the 112(b) rejection below pertaining to the definition for the term “density”
[0048] the explanation for Figures 15a to 15c “show a generated density map, pattern and” needs review whether the order should say “show a pattern, a generated density map, and”, especially in light of the disclosure for Figs. 15a-15c in [0097] and especially in the figures themselves, as Figure 15a is the pattern and not the generated density map
[0048] the explanation for Figure 16a “shows the same generated density map of Figure 15a” needs review whether it should say “the same example pattern of Figure 15a”, especially in light of the disclosure in [0099] and in Figures 15a-16c themselves
[0053] examiner notes that the variable D has been utilized in the detailed description of the disclosure without first defining the variable D (such as in [0063]).  Examiner suggests review for clarity of record
[0062] “ApS (area per stitch) and Density graphs” is recommended to read “ApS (area per stitch) and D (density) graphs” for consistency and to more clearly define the variable D, if applicable, especially in light of the 112(b) rejection below pertaining to the definition of the term “density”
[0099] “well know Floyd-Steinberg” should read “well known Floyd-Steinberg”
 Appropriate correction is required.
Claim Objections
Claim(s) 2, 3, 6, 7, 9, 13, 18-22 is/are objected to because of the following informalities: 
As best understood, the claim following Claim 2 should read Claim 3 and not Claim 43.
As best understood, for proper antecedent basis (if any of the following do not correlate with the antecedent basis as understood, the limitation may be subject to future 112(b) rejections):
Claim 2 Line 3 “the mechanisms” should read “the plurality of mechanisms” for proper antecedent basis with Claim 2 Line 2.
Claim 2 Line 3 “the desired yarn stitch length” should read “a desired yarn stitch length” as a desired yarn stitch length has not yet been established
Claim 18 Line 2 “the yarns” should read “the plurality of yarns”
Claim 19 Line 3 “yarns” should read “the plurality of yarns”
Claim 20 Line 5 needs review whether it should read “details of a pattern to be knitted in order to determine stitch lengths”
Claim 20 Line 6 “yarns” should read “the plurality of yarns”
Claim 20 Line 8 “stitch length is varied” should read “stitch lengths are varied” for consistency with the plurality of stitch lengths established in Claim 20 Line 5
Claim 22 Line 3 “yarns” should read “the plurality of yarns”
Claim 6 format:
the terms “the” should be lowercase
there should be a comma or semicolon at the ends of Lines 3-7
there should be a period at the end of Line 8 as each claim should end in a period (see MPEP 608.01(m))
Similarly, Claim 7 format:
the terms “the” should be lowercase
there should be a comma or semicolon at the end of Lines 9-13
there should be a period at the end of Line 14 as each claim should end in a period (see MPEP 608.01(m))
Claim 9 after “taking” there should be a comma
Claim 13 format:
the terms “the” should be lowercase
there should be a comma or semicolon at the end of Lines 9-13
there should be a period at the end of Line 14 as each claim should end in a period (see MPEP 608.01(m))
Claim 20 Lines 6-7 needs review whether it should read “to be knitted, wherein the density”
Claim 21, although further narrowing for the recitation of “arranged to…determine a value for density of the pattern,” is otherwise repetitive of Claim 20
Claim 22 is suggested to read “The controller according to Claim 20, further comprising a processor”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-22 is/are rejected under U.S.C. 112(b).
Claim 1 recites the limitation "the pattern" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, Line 5 should read “a pattern” for proper antecedent basis.
Claim 1 recites the limitation "the ratio" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the density of a knitted fabric" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, Line 7 should read “a density of a knitted fabric” for proper antecedent basis.
The term “density” in Claim 1 such as Line 7 is unclear and therefore renders the claim indefinite.  The ordinary and customary meaning in the art for the term “density” is a ratio of a unit of weight/unit of area.  Although applicant may be their own lexicographer, the terms used contrary to their ordinary meaning must be clearly redefined in the written description (see MPEP 2173.05(a)(III)).  It is unclear if applicant means to utilize “density of a knitted fabric is defined as the ratio of swaps to stitches present” as the definition for density.  Such a limitation is found in Claim 1 and in the summary section of the specification in [0019], [0031], [0046].  However, in the detailed description of the disclosure, such as in [0063], it seems that the coefficient of density, represented by the variable D, is equal to the ratio of swaps to stitches present.  As such, it is unclear whether at least in Claim 1 Line 7, the claim should be directed at least to a coefficient, and not merely to the term “density.” 
Claim 1 recites the limitation "the density of the pattern of the knitted fabric" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim, particularly for the term “density” and potentially for the term “pattern,” depending on whether it relates to “pattern” in Line 5.
Similarly, the term “the density of the pattern of the knitted fabric" in Claim 1 Lines 8-9 is unclear and therefore renders the claim indefinite.  See aforementioned pertaining to the definition of the term “density.”  It is unclear whether this limitation is directed to actual density or to a coefficient of density.  As such, the antecedent basis between the term “density” in Line 8 is unclear for examiner suggestion due to the lack of clarity of as to its relation to the term “density” in Line 7.
Furthermore, the terms “density” in Claim 1 Lines 7 and 9 is unclear and therefore renders the claim indefinite.  It is unclear whether these terms are all the same or are different.  It is unclear how the applicant is relating the knitted fabric, pattern, density, swaps, and ratio of swaps to stitches present.  For example, is “pattern” referring to the ratio, to the swaps, or another element?  As another example, is the density of the knitted fabric the same as the density of swaps?
The term “A method” in the preamble of Claims 2-16 is unclear and therefore renders the claim indefinite.  As best understood, the preambles of Claims 2-10, 16 should read “The method” in correlation to the “A method” established in Claim 1.  Similarly, the preambles of Claims 12-15 should read “The method” in correlation to the “A method” established in Claim 11.
The dependence of Claim 3 is unclear and therefore renders the claim indefinite.  Claim 3 is currently dependent upon itself.  
As such, the term “a desired stitch length” in Claim 3 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear how this “desired stitch length” differs from potentially “desired yarn stitch length” from Claim 2, on which Claim 3 may depend.
The term “a pattern” in Claim 4 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear how this “pattern” differs “pattern” established in Claim 1, such as in Claim 1 Line 5 and/or Claim 1 Line 8.
The dependence of Claim 5 is unclear and therefore renders the claim indefinite.  Claim 5 is currently dependent upon itself.  
The dependence of Claim 6 is unclear and therefore renders the claim indefinite.  Claim 6 is currently dependent upon itself.  
The term “parameters” in Claim 6 is unclear and therefore renders the claim indefinite.  As best understood due to the dependency issues, it is unclear how this term differs from the “model defining parameters” of Claim 4, upon which Claim 6 is interpreted to eventually depend on.  As best understood, Claim 4 may better read “parameters defining a model” to provide more consistent antecedent basis with both Claims 5 and 6, and Claim 6 should read “graphs of the parameters”.
The variable “D” in Claims 6 and 7 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant means for this to be related to “density” in the previous claims or to a separate “coefficient of density.”
The term “fabric” in Claim 7 is unclear and therefore renders the claim indefinite.  It is unclear how this “fabric to be knitted” differs from “knitted fabric” established in Claim 1 Line 7.  As best understood, Claim 7 should read “the fabric to be knitted”.
The dependence of Claim 8 is unclear and therefore renders the claim indefinite.  Claim 8 is currently dependent upon itself.  
The term “density” in Claim 9 Line 1 is unclear and therefore renders the claim indefinite.  It is unclear how this “density” differs from the various instances of “density” used in Claim 1.
The dependence of Claim 10 is unclear and therefore renders the claim indefinite.  Claim 10 is currently dependent upon itself.  
The term “a parameterised model” in Claim 10 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear how this “parameterised model” differs from Claim 4 “model” or Claim 5 “multivariate model.”  As suggested above, Claim 4 could read “parameters defining a model” to better provide antecedent basis with at least Claims 5 and 6.  As such, if Claim 10 “model” is referring to the same as Claims 4-6, Claim 10 should at least read “the parameterised model”.  If Claim 10 is not related to Claim 4, further clarification needs to be provided in the claims.
Claim 11 recites the limitation "the density of swaps within the fabric" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the density of a knitted fabric" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pattern" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation "the ratio" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation "the density of the pattern" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  
The term “density” in Claim 11 Lines 3, 4, and 6 is unclear and therefore renders the claim indefinite.  The ordinary and customary meaning in the art for the term “density” is a ratio of a unit of weight/unit of area.  Although applicant may be their own lexicographer, the terms used contrary to their ordinary meaning must be clearly redefined in the written description (see MPEP 2173.05(a)(III)).  It is unclear if applicant means to utilize “density of a knitted fabric is defined as the ratio of swaps to stitches present” as the definition for density.  Such a limitation is found in Claim 11 and in the summary section of the specification in [0019], [0031], [0046].  However, in the detailed description of the disclosure, such as in [0063], it seems that the coefficient of density, represented by the variable D, is equal to the ratio of swaps to stitches present.  As such, it is unclear whether at least in Claim 11 Line 4, the claim should be directed at least to a coefficient, and not merely to the term “density.” 
Furthermore, the terms “density” in Claim 11 Lines 3, 4, and 6 is unclear and therefore renders the claim indefinite.  It is unclear whether these terms are all the same or are different.  It is unclear how the applicant is relating the knitted fabric, pattern, density, swaps, and ratio of swaps to stitches present.  For example, is “pattern” referring to the ratio, to the swaps, or another element?  As another example, is the density of the knitted fabric the same as the density of swaps?
The dependence of Claim 12 is unclear and therefore renders the claim indefinite.  Claim 12 is currently dependent on Claim 15; claims cannot depend on subsequent claims. 
The term “a pattern” in Claim 12 Lines 2-3 is unclear and therefore renders the claim indefinite.  It is unclear how this “pattern” differs “pattern” established in Claim 11, such as in Claim 11 Line 6.
The dependence of Claim 13 is unclear and therefore renders the claim indefinite.  Claim 13 is currently dependent on Claim 17; claims cannot depend on subsequent claims. 
The dependence of Claim 14 is unclear and therefore renders the claim indefinite.  Claim 13 is currently dependent on Claim 18; claims cannot depend on subsequent claims. 
The dependence of Claim 15 is unclear and therefore renders the claim indefinite.  Claim 15 is currently dependent upon itself.  
Claim 16 recites the limitation "the length" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “an article to be knitted” in Claim 16 Lines 2-3 is unclear and therefore renders the claim indefinite.  It is unclear how this “article” differs from “pattern” in Claim 1 Lines 5-6 “pattern to be knitted” and/or Claim 1 Line 9 “knitted fabric.”
Claim 17 recites the limitation "the plurality of yarns" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the stitch length" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pattern" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation "the density of a fabric" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, Line 7 should read “a density of a knitted fabric” for proper antecedent basis.
Claim 17 recites the limitation "the ratio" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  
The term “density” in Claim 17 Lines 7 and 8 is unclear and therefore renders the claim indefinite.  The ordinary and customary meaning in the art for the term “density” is a ratio of a unit of weight/unit of area.  Although applicant may be their own lexicographer, the terms used contrary to their ordinary meaning must be clearly redefined in the written description (see MPEP 2173.05(a)(III)).  It is unclear if applicant means to utilize “density of a knitted fabric is defined as the ratio of swaps to stitches present” as the definition for density.  Such a limitation is found in Claim 17 and in the summary section of the specification in [0019], [0031], [0046].  However, in the detailed description of the disclosure, such as in [0063], it seems that the coefficient of density, represented by the variable D, is equal to the ratio of swaps to stitches present.  As such, it is unclear whether at least in Claim 17 Line 7, the claim should be directed at least to a coefficient, and not merely to the term “density.” 
Claim 17 recites the limitation "the density of the pattern of the knitted fabric" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim, particularly for the term “density” and potentially for the term “pattern,” depending on whether it relates to “pattern” in Line 5.
Similarly, the term “the density of the pattern of the knitted fabric" in Claim 17 Lines 8-9 is unclear and therefore renders the claim indefinite.  See aforementioned pertaining to the definition of the term “density.”  It is unclear whether this limitation is directed to actual density or to a coefficient of density.  As such, the antecedent basis between the term “density” in Line 8 is unclear for examiner suggestion due to the lack of clarity of as to its relation to the term “density” in Line 7.
Furthermore, the terms “density” in Claim 17 Lines 7 and 9 is unclear and therefore renders the claim indefinite.  It is unclear whether these terms are all the same or are different.  It is unclear how the applicant is relating the fabric, pattern, density, swaps, and ratio of swaps to stitches present.  For example, is “pattern” referring to the ratio, to the swaps, or another element?  As another example, is the density of the knitted fabric the same as the density of swaps?
The term “a fabric” in Claim 17 Line 7 is unclear and therefore renders the claim indefinite.  It is unclear how this “fabric” differs from “fabric” established in Claim 17 Line 1.
The term “A knitting machine” in the preamble of Claims 18 and 19 is unclear and therefore renders the claim indefinite.  As best understood, the preambles of Claims 18 and 19 should read “The knitting machine” in correlation to the “A knitting machine” established in Claim 17.  
The dependence of Claim 18 is unclear and therefore renders the claim indefinite.  Claim 18 is currently dependent on Claim 26; claims cannot depend on subsequent claims. 
The dependence of Claim 19 is unclear and therefore renders the claim indefinite.  Claim 19 is currently dependent on Claim 26; claims cannot depend on subsequent claims. 
The term “a fabric” in Claim 19 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear how this “fabric” differs from “fabric” established in Claim 17 Line 1.
Claim 20 recites the limitation "the plurality of yarns" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, Line 3 should read “a plurality of yarns”.
Claim 20 recites the limitation "the density of a knitted fabric" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, Line 7 should read “a density of a knitted fabric” for proper antecedent basis.
Claim 20 recites the limitation "the ratio" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  
The term “a knitted fabric” in Claim 20 Line 7 is unclear and therefore renders the claim indefinite.  It is unclear how this “fabric” differs from “fabric” established in Claim 20 Line 2 “knit a fabric”.
The term “density” in Claim 20 Lines 7 and 8 is unclear and therefore renders the claim indefinite.  The ordinary and customary meaning in the art for the term “density” is a ratio of a unit of weight/unit of area.  Although applicant may be their own lexicographer, the terms used contrary to their ordinary meaning must be clearly redefined in the written description (see MPEP 2173.05(a)(III)).  It is unclear if applicant means to utilize “density of a knitted fabric is defined as the ratio of swaps to stitches present” as the definition for density.  Such a limitation is found in Claim 17 and in the summary section of the specification in [0019], [0031], [0046].  However, in the detailed description of the disclosure, such as in [0063], it seems that the coefficient of density, represented by the variable D, is equal to the ratio of swaps to stitches present.  As such, it is unclear whether at least in Claim 20 Line 7, the claim should be directed at least to a coefficient, and not merely to the term “density.” 
Claim 20 recites the limitation "the density of the pattern of the knitted fabric" in Line 8.  There is insufficient antecedent basis for this limitation in the claim for the term “density.”
Similarly, the term “the density of the pattern to be knitted" in Claim 20 Line 8 is unclear and therefore renders the claim indefinite.  See aforementioned pertaining to the definition of the term “density.”  It is unclear whether this limitation is directed to actual density or to a coefficient of density.  As such, the antecedent basis between the term “density” in Line 8 is unclear for examiner suggestion due to the lack of clarity of as to its relation to the term “density” in Line 7.
Furthermore, the terms “density” in Claim 20 Lines 7 and 8 is unclear and therefore renders the claim indefinite.  It is unclear whether these terms are all the same or are different.  It is unclear how the applicant is relating the fabric, pattern, density, swaps, and ratio of swaps to stitches present.  For example, is “pattern” referring to the ratio, to the swaps, or another element?  As another example, is the density of the knitted fabric the same as the density of swaps?
The term “A controller” in the preamble of Claims 21 and 22 is unclear and therefore renders the claim indefinite.  As best understood, the preambles of Claims 18 and 19 should read “The controller” in correlation to the “A controller” established in Claim 20.
The term “density” in Claim 21 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear how this term relates to instances of “density” utilized in Claim 20.
The dependence of Claim 21 is unclear and therefore renders the claim indefinite.  Claim 21 is currently dependent on Claim 30; claims cannot depend on subsequent claims. 
The term “stitch length” in Claim 21 Lines 3-4 is unclear and therefore renders the claim indefinite.  It is unclear how it relates to “stitch lengths” established in Claim 20 Line 5.
The dependence of Claim 22 is unclear and therefore renders the claim indefinite.  Claim 22 is currently dependent on Claim 30; claims cannot depend on subsequent claims. 
The term “fabric” in Claim 22 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear how this “fabric” differs from “fabric” established in Claims 1 and 20.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 3 is interpreted to depend on Claim 2
Claim 5 is interpreted to depend on Claim 4
Claim 6 is interpreted to depend on Claim 5
Claim 8 is interpreted to depend on Claim 7
Claim 10 is interpreted to depend on Claim 9
Claim 12 is interpreted to depend on Claim 11
Claim 13 is interpreted to depend on Claim 12
Claim 14 is interpreted to depend on Claim 13
Claim 15 is interpreted to depend on Claim 11
Claim 18 is interpreted to depend on Claim 17
Claim 19 is interpreted to depend on Claim 17
Claim 21 is interpreted to depend on Claim 20
Claim 22 is interpreted to depend on Claim 20

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (EP 3315642).
Regarding Claim 1, Mori teaches a method of knitting a fabric using a knitting machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, see Fig. 8; [0014] "Fig. 8: A schematic view of a plating-knitted fabric knitted according to the embodiment"; [0001] "plating-knitting method…and also a flat knitting machine for the method"), wherein
the knitting machine is arranged to knit with a plurality of yarns using a plurality of knitting needles ([0009] "flat knitting machine…comprises…knitting needles…and…a yarn feeder for feeding at least two knitting yarns to the knitting needles in an aligned state"),
each knitting needle being arranged during knitting of a stitch to connect with and knit with one of the plurality of yarns ([0009] "yarn feeder for feeding at least two knitting yarns to the knitting needles in an aligned state"); the method comprising
controllably varying the stitch length for each stitch in dependence on the pattern to be knitted ([0009] "flat knitting machine is characterized by a tension control unit for controlling a tension applied to at least one of said at least two knitting yarns", where stitch length is affected by tension--[0027] "after swapping the tensions…the yarns need, for example, about from 1/5 inch to 1 inch, before the relation of face and back yarns really reverses", where the values are related to stitch length; as the tension is controllably varied and tension affects stitch length, the stitch length is controllably varied; as for depending on pattern--[0036] "face and back yarns is swapped according to the data specifying the color pattern (pattern data) in the knitting data");
in which the density of a knitted fabric is defined as the ratio of swaps to stitches present (where such a value exists since swaps and stitches exist; see Fig. 6 for swaps)
and in which the stitch length is varied in dependence on the density of the pattern of the knitted fabric (see Fig. 6; [0029] "Fig. 6 show the tension control"; [0030] "yarn allocated to the face yarn has the greater tension and the yarn allocated to the back yarn has the smaller tension"; where stitch length is affected by tension--[0027] "after swapping the tensions…the yarns need, for example, about from 1/5 inch to 1 inch, before the relation of face and back yarns really reverses", where the values relate to stitch length).
Regarding Claim 2, Mori teaches all the claimed limitations as discussed above in Claim 1.
Mori further teaches in which the knitting machine includes a plurality of mechanisms each for controlling a corresponding needle ([0016] "each knitting needle is provided with a linear motor")
and in which the method comprises individually controlling the mechanisms to achieve the desired yarn stitch length ([0016] "each knitting needle is provided with a linear motor"; since each has motor, each individually controlled; since motor controls needle and needle affects yarn stitch length, then motor affects stitch length).

Regarding Claim 11, Mori teaches a method of determining stitch lengths for stitches on a knitting machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, see Fig. 8; [0001] "plating-knitting method…and also a flat knitting machine for the method"; [0009] "flat knitting machine is characterized by a tension control unit for controlling a tension applied to at least one of said at least two knitting yarns"; where stitch length is affected by tension [0027] "after swapping the tensions…the yarns need, for example, about from 1/5 inch to 1 inch, before the relation of face and back yarns really reverses", where the values are related to stitch length; where the stitch lengths are a resulting determination due to the swap, and therefore the method determines stitch lengths),
to be applied across a fabric during knitting thereof (see Fig. 8; [0001] "plating-knitting method…and also a flat knitting machine for the method"[0014] "Fig. 8: A schematic view of a plating-knitted fabric knitted according to the embodiment"), the method comprising
in dependence on the density of swaps within the fabric varying the stitch lengths accordingly (see Fig. 6; [0029] "Fig. 6 show the tension control"; [0030] "yarn allocated to the face yarn has the greater tension and the yarn allocated to the back yarn has the smaller tension"
where stitch length is affected by tension [0027] "after swapping the tensions…the yarns need, for example, about from 1/5 inch to 1 inch, before the relation of face and back yarns really reverses", where the values relate to stitch length)
in which the density of a knitted fabric is defined as the ratio of swaps to stitches present and in which the stitch length is varied in dependence on the density of the pattern of the knitted fabric (where such a ratio value exists as the swaps and switches exist; see Fig. 6 for swaps; as aforementioned, swap affects stitch length; [0036] "face and back yarns is swapped according to the data specifying the color pattern (pattern data) in the knitting data"; since stitch length is affected by swap (and therefore density) and swap is based on pattern, then stitch length is based on pattern).
Regarding Claim 16, Mori teaches all the claimed limitations as discussed above in Claim 11.
Mori teaches the stitch length is varied so as to control on a per row basis the length of yarn used within an article to be knitted (see Fig. 2; [0019] “Fig. 2 shows the supply of…two knitting yarns 24, 25 from a yarn feeder 10 to hooks 18 of the knitting needles.  The knitting direction (the course direction) is from the right other left in Fig. 2, and the knitting yarns fed from the yarn feeder 10 at a higher position are guided by a guide surface at the tip of sinkers and are fed to the hooks 18”; as the stitch length of the knitting is varied and the knitting is in a course/row, then the knit is varied per row).

	Regarding Claim 17, Mori teaches a knitting machine for knitting a fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see [0014] "Fig. 8: A schematic view of a plating-knitted fabric knitted according to the embodiment"; [0001] "plating-knitting method…and also a flat knitting machine for the method"), the knitting machine comprising:
a plurality of knitting needles ([0009] "flat knitting machine…comprises…knitting needles"),
each knitting needle being arranged during knitting of a stitch to connect with a knit with one of the plurality of yarns ([0009] "yarn feeder for feeding at least two knitting yarns to the knitting needles in an aligned state");
a controller (15) to controllably vary the stitch length for each stitch in dependence on the pattern to be knitted ([0017] "supply the knitting yarns to a tension control unit 15 that applies desired tensions to respective knitting yarns", where tension is varying the stitch length, especially in light of [0027] "after swapping the tensions…the yarns need, for example, about from 1/5 inch to 1 inch, before the relation of face and back yarns really reverses", where the values relate to stitch length; as for dependence on pattern--[0036] "face and back yarns is swapped according to the data specifying the color pattern");
wherein the density of a fabric to be knitted is defined as the ratio of swaps to stitches present and in which the stitch length is varied in dependence on the density of the pattern of the fabric to be knitted (where such a ratio value exists since swaps and switches exist; see Fig. 6 for swaps; as aforementioned, swap affects stitch length; [0036] "face and back yarns is swapped according to the data specifying the color pattern (pattern data) in the knitting data"; since stitch length is affected by swap (and therefore density) and swap is based on pattern, then stitch length is based on pattern).
Regarding Claim 18, Mori teaches all the claimed limitations as discussed above in Claim 17.
Mori further teaches a plurality of variable tension applicators, each arranged to vary the tension of one or more of the yarns ([0016] "each knitting needle is provided with a linear motor").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura (EP 2280104) in view of Mori (EP 3315642).
Regarding Claim 1, Komura teaches a method of knitting a fabric using a knitting machine(if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); see [0001] "invention relates to setting of a loop length routine that is executed before knitting of a knitted fabric in a flatbed knitting machine"), wherein
the knitting machine is arranged to knit with a plurality of yarns using a plurality of knitting needles ([0002] "knitting cam system…in a flatbed knitting machine is provided with stitch cams…cams control the pull-down extent by which needles, having yarn hooked thereon, are pulled down"),
each knitting needle being arranged during knitting of a stitch to connect with and knit with one of the plurality of yarns ([0002] "knitting cam system…in a flatbed knitting machine is provided with stitch cams…cams control the pull-down extent by which needles, having yarn hooked thereon, are pulled down"); the method comprising
controllably varying the stitch length for each stitch in dependence on the pattern to be knitted ([0002] "stitch size can be expressed by the length of yarn per pitch (hereafter, loop length).  The loop length is designated by…knitting data"; [0017] "knitting data includes data on what operation is to be performed by the needles of a needle bed...in the knitting data there is designated, for each area, a target loop length for the stitches or a loop number corresponding to a target loop length.  The type of each stitch is also learned from the knitting data"; [0006] "stitch size is adjusted in the cam system through stitch cam control, and a loop length routine is executed for acquiring stitch cam adjustment data, before knitting of a knitted fabric", where adjusting is controllably varying; [0006] "loop routine setting that sets a loop length routine scheme and a stitch target size...on the basis of...the knitting structure", where basis of knitting structure indicates pattern).

Komura does not explicitly teach swaps, and therefore
Komura does not explicitly teach in which the density of a knitted fabric is defined as the ratio of swaps to stitches present
and in which the stitch length is varied in dependence on the density of the pattern of the knitted fabric.

Mori teaches swaps (see Fig. 6),
in which the density of a knitted fabric is defined as the ratio of swaps to stitches present (see body of aforementioned 102 Mori rejection for the rejection of this limitation).
and in which the stitch length is varied in dependence on the density of the pattern of the knitted fabric (see body of aforementioned 102 Mori rejection for the rejection of this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komura’s knitting structure with that of Mori’s that includes swaps for aesthetic design choice.
Regarding Claim 2, modified Komura teaches all the claimed limitations as discussed above in Claim 1.
Komura further teaches in which the knitting machine includes a mechanism for controlling a corresponding needle ([0021] "flatbed knitting machine 4 comprises…cam systems S1, S2.  The cam systems S1, S2 knit a knitted fabric by operating the needles…cam systems S1, S2 comprise respective stitch cams that can be adjusted by way of a motor”),
and in which the method comprises individually controlling the mechanism to achieve the desired yarn stitch length (“[0021] "stitch cams pull the needles down toward the needle bed, after the yarn is hooked by the needles.  Stitch size, i.e. the yarn length per stitch, can be controlled by adjusting the extent of needle pull-down by the stitch cams"

Komura does not explicitly teach in which the knitting machine includes a plurality of mechanisms each for controlling a corresponding needle.

Mori teaches in which the knitting machine includes a plurality of mechanisms each for controlling a corresponding needle (see body of aforementioned 102 Mori rejection for the rejection of this limitation),
and in which the method comprises individually controlling the mechanisms to achieve the desired yarn stitch length (see body of aforementioned 102 Mori rejection for the rejection of this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komura to have a plurality of mechanisms per needle as taught by Mori as a known method to more precisely operate needles.
Regarding Claim 4, modified Komura teaches all the claimed limitations as discussed above in Claim 1.
Komura further teaches the stitch length is determined in accordance with a model defining parameters based on at least the density of a pattern to be knitted ([0002] "stitch size can be expressed by the length of yarn per pitch (hereafter, loop length).  The loop length is designated by…knitting data...thus a knitted fabric according to a designated loop length"; [0017] "knitting data includes data on what operation is to be performed by the needles of a needle bed...in the knitting data there is designated, for each area, a target loop length for the stitches or a loop number corresponding to a target loop length.  The type of each stitch is also learned from the knitting data"; [0005] ""stitch size is adjusted...through stitch cam control, and a loop length routine is executed for acquiring stitch cam adjustment data, the device for loop routine setting being characterized by...stitch control system settings that...sets a stitch cam control scheme for each area, on the basis of a knitting structure and a knitting width of each area; and a loop routine setting that sets a loop length routine scheme and a stitch target size in a loop length routine, on the basis of a control scheme of each area and on the basis of the knitting structure and a stitch target size of each area", parameters being such as knitting structure and stitch target size, knitting width).
Regarding Claim 5, modified Komura teaches all the claimed limitations as discussed above in Claim 4.
Komura further teaches the model is a multivariate model to determine stitch lengths (as there are multiple parameters in the model, the model is multivariate).

Claim(s) 1, 2, 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura (EP 2280104) in view of Mori (EP 3315642), as applied to Claim(s) 3 above, further in view of Sonomura (EP 1536050).
Regarding Claim 3, modified Komura teaches all the claimed limitations as discussed above in Claim 2.
Komura does not explicitly teach in which each of the individual mechanisms is a stepper motor
and the method comprises controlling operation of the various stepper motors to achieve a desired stitch length.

Sonomura teaches in which each of the individual mechanisms is a stepper motor (see Fig. 1; [0018] "carriage 1"; [0020] "drive guide cams 22a, 22b driven back and forth by drive means, such as a step motor, disposed in an interior of the carriage").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komura with the stepper motor of Sonomura as a known method in order to operate needles.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Komura teaches and the method comprises controlling operation of the various stepper motors to achieve a desired stitch length (as the stepper motors control the needles and the needles affect the stitch length, the stepper motors achieve a desired stitch length).
Regarding Claim 16, modified Komura teaches all the claimed limitations as discussed above in Claim 1.
Mori teaches the stitch length is varied so as to control on a per row basis the length of yarn used within an article to be knitted (see body of aforementioned 102 Mori rejection for the rejection of this limitation).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura (EP 2280104) in view of Mori (EP 3315642).
Regarding Claim 11, Komura teaches a method of determining stitch lengths for stitches on a knitting machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); see [0001] "invention relates to setting of a loop length routine that is executed before knitting of a knitted fabric in a flatbed knitting machine"),
to be applied across a fabric during knitting thereof ([0001] "invention relates to setting of a loop length routine that is executed before knitting of a knitted fabric in a flatbed knitting machine").

Komura does not explicitly teach the method comprising in dependence on the density of swaps within the fabric varying the stitch lengths accordingly
in which the density of a knitted fabric is defined as the ratio of swaps to stitches present and in which the stitch length is varied in dependence on the density of the pattern of the knitted fabric.

Mori teaches the method comprising in dependence on the density of swaps within the fabric varying the stitch lengths accordingly (see body of aforementioned 102 Mori rejection for the rejection of this limitation)
in which the density of a knitted fabric is defined as the ratio of swaps to stitches present and in which the stitch length is varied in dependence on the density of the pattern of the knitted fabric (see body of aforementioned 102 Mori rejection for the rejection of this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komura’s knitting structure with that of Mori’s that includes swaps for aesthetic design choice.
Regarding Claim 12, modified Komura teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 12 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 12.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura (EP 2280104) in view of Mori (EP 3315642).
Regarding Claim 17, Komura teaches a knitting machine for knitting a fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 1; [0001] "invention relates to setting of a loop length routine that is executed before knitting of a knitted fabric in a flatbed knitting machine"), the knitting machine comprising:
a plurality of knitting needles (see Fig. 1; [0006] "knitted fabric is knitted through operation of needles of needle beds"; [0021] "flatbed knitting machine 4 comprises at least a pair of front and rear needle beds 41…cam systems S1, S2 knit a knitted fabric by operating the needles of the needle beds 41"),
each knitting needle being arranged during knitting of a stitch to connect with a knit with one of the plurality of yarns ([0002] "knitting cam system…in a flatbed knitting machine is provided with stitch cams…cams control the pull-down extent by which needles, having yarn hooked thereon, are pulled down");
a controller to controllably vary the stitch length for each stitch in dependence on the pattern to be knitted (see Fig. 1; [0022] "46 denotes the above controller that works out the yarn consumption amount…and that controls…the needle beds 41 to move back and forth…the stitch cams of the cam systems S1, S2 are adjusted, to bring the stitch size closer to a target value, on the basis of the yarn consumption amount"; controller calculates amount, amount adjust stitch cams, stitch cams control stitch length; as for pattern to be knitted--[0002] "stitch size can be expressed by the length of yarn per pitch (hereafter, loop length).  The loop length is designated by…knitting data"; [0017] "knitting data includes data on what operation is to be performed by the needles of a needle bed...in the knitting data there is designated, for each area, a target loop length for the stitches or a loop number corresponding to a target loop length.  The type of each stitch is also learned from the knitting data"; [0006] "stitch size is adjusted in the cam system through stitch cam control, and a loop length routine is executed for acquiring stitch cam adjustment data, before knitting of a knitted fabric", where adjusting is controllably varying; [0006] "loop routine setting that sets a loop length routine scheme and a stitch target size...on the basis of...the knitting structure", where basis of knitting structure indicates pattern).

Komura does not explicitly teach wherein the density of a fabric to be knitted is defined as the ratio of swaps to stitches present and in which the stitch length is varied in dependence on the density of the pattern of the fabric to be knitted.

Mori teaches wherein the density of a fabric to be knitted is defined as the ratio of swaps to stitches present and in which the stitch length is varied in dependence on the density of the pattern of the fabric to be knitted (see body of aforementioned 102 Mori rejection for the rejection of this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komura’s knitting structure with that of Mori’s that includes swaps for aesthetic design choice.
Regarding Claim 18, modified Komura teaches all the claimed limitations as discussed above in Claim 17.
Komura further teaches a plurality of variable tension applicators, each arranged to vary the tension of one or more of the yarns ([0021] "cam systems S1, S2 comprise respective stitch cams that can be adjusted by way of a motor", where respective indicates a motor per cam, where cam adjusts needles and needle pull can affect tension; as such Komura teaches a tension applicator).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura (EP 2280104) in view of Mori (EP 3315642), as applied to Claim(s) 17 and 18 above, further in view of Morita et al (USPN 5369966), herein Morita.
Regarding Claim 19, modified Komura teaches all the claimed limitations as discussed above in Claim 17.
Komura does not explicitly teach the controller comprises a processor arranged to execute the method of Claim 1 so as to determine the stitch lengths and/or tensions to be applied to yarns being used to knit a fabric.
However, Komura at least suggests a processor ([0016] "16 denotes a file memory in which there are stored various files and knitting data, as well as setting programs of, for instance, a loop length routine…design system 2 operates in accordance with a program stored in the file memory 16"; [0017] "knitting data that can be executed in the flatbed knitting machine 4"; [0020] "controller 46 of the flatbed knitting machine 4").

Morita teaches the controller comprises a processor (see Fig. 3; Col. 7 Lines 19-20 "control of knitting the fabric 11 by the flat knitting machine 10 is executed by a controller 21").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komura’s knitting machine with a processor as taught by Morita as it is known in the art to utilize a processor in a knitting machine in order to perform processes.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Komura at least suggests the processor arranged to execute the method of Claim 1 so as to determine the stitch lengths and/or tensions to be applied to yarns being used to knit a fabric (modified Komura teaches the processor which meets the structural limitations in the claims and performs the functions as recited such as being capable of being programmed to perform the methods as rejected in Claim 1 as it would have been within the skills of one of ordinary skill in the art before the effective filing date of the claimed invention for such programming).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura (EP 2280104) in view of Mori (EP 3315642).
Regarding Claim 20, Komura teaches a controller for a knitting machine (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2; [0020] "controller 46 of the flatbed knitting machine 4"), 
said knitting machine being arranged to knit a fabric using a plurality of knitting needles (see Fig. 1; [0006] "knitted fabric is knitted through operation of needles of needle beds"; [0021] "flatbed knitting machine 4 comprises at least a pair of front and rear needle beds 41…cam systems S1, S2 knit a knitted fabric by operating the needles of the needle beds 41"),
each knitting needle being arranged during knitting of a stitch to connect with a knit with one of the plurality of yarns ([0002] "knitting cam system…in a flatbed knitting machine is provided with stitch cams…cams control the pull-down extent by which needles, having yarn hooked thereon, are pulled down"), the controller being arranged to:
receive details of a pattern to be knitted (see Fig. 1; for receives--[0020] "LAN interface 30 sends knitting data…control data and setting data for a loop length routine, to a controller 46 of the flatbed knitting machine 4"; for details--[0017] "20 denotes a knit design unit that design a knitted fabric and/or a garment in accordance with inputs"; [0017] "knitting data there is designated, for each area, a target loop length for the stitches or a loop number corresponding to a target loop length. The type of each stitch is also learned from the knitting data"; [0018] "knitting data analyzer 22 analyzes the knitting data according to a knitting data analysis instruction 51 and acquires, for instance, the knitting width stitch target size...and the stitch type, for each area"; [0018] "stitch control system settings 23 decides which feedback control scheme to use for the carriage stitch cam, on the basis of the results of the analysis of knitting data"; [0019] "loop routine setting 24 performs setting relating to loop length routine, and decides which loop length routine scheme to perform, to what stitch target size and what knitting width")
determine stitch lengths and/or tensions to be applied to the yarns during knitting in dependence on the received details of the pattern to be knitted (knitting data received as aforementioned; [0018] "knitting data analyzer 22 analyzes the knitting data according to a knitting data analysis instruction 51 and acquires, for instance, the knitting width stitch target size...and the stitch type, for each area").

Komura does not explicitly teach the density of a knitted fabric is defined as the ratio of swaps to stitches present and in which the stitch length is varied in dependence on the density of the pattern to be knitted.

Mori teaches the density of a knitted fabric is defined as the ratio of swaps to stitches present and in which the stitch length is varied in dependence on the density of the pattern to be knitted (see body of aforementioned 102 Mori rejection for the rejection of this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komura’s knitting structure with that of Mori’s that includes swaps for aesthetic design choice.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura (EP 2280104) in view of Mori (EP 3315642), as applied to Claim(s) 20 above, further in view of Morita et al (USPN 5369966), herein Morita.
Regarding Claim 21, modified Komura teaches all the claimed limitations as discussed above in Claim 20.
Komura teaches arranged to receive details of the pattern (see aforementioned rejection of Claim 20).
Modified Komura teaches wherein the density is defined as the ratio of swaps to stitches present in the pattern to be knitted (see aforementioned rejection of Claim 20)
and in which the controller is arranged to vary stitch length in dependence on the density of the pattern (23 and 24 part of controller; where the stitch length naturally would vary based on the swap knitting data taught by Mori; see Fig. 1; [0018] "stitch control system settings 23 decides which feedback control scheme to use for the carriage stitch cam, on the basis of the results of the analysis of knitting data"; [0019] "loop routine setting 24 performs setting relating to loop length routine, and decides which loop length routine scheme to perform, to what stitch target size and what knitting width").

Komura does not explicitly teach determine a value for density of the pattern.

Morita teaches determine a value for density of the pattern (Col. 7 Lines 35-38 "controller 21 calculates the actuating position C according to values set in the setting circuit 22 and data stored in the memory 23, and controls device 18").
Mori already taught the values for density (swap and stitches); Morita teaches the capability of calculating results from input data (such as loop length).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Komura is capable of being coded/programmed, as taught by Morita, to utilize the existing values (as taught by Mori) to calculate the ratio.
Regarding Claim 22, modified Komura teaches all the claimed limitations as discussed above in Claim 20.
The body of Claim 22 is similar to the body of Claim 19.  As such, see the aforementioned rejection of the body of Claim 19 for the rejection of the body of Claim 22.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 6-10 and 13-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, none of the prior art of record discloses generating graphs of parameters selected from the group as listed as set forth in the claim.  The use of a multivariate model with parameters is known in the art of knitting machines, but the specific graph parameters claimed by the applicant is novel.  Specifically, prior art Komura discloses a multivariate model of parameters as recited in the application.  Prior art Mori also discloses a model with a parameter.  However, none of the prior art discloses, teaches, or suggests generating graphs from the specific parameters as listed in the claim.  To modify either Mori or Komura to generate graphs specifically of the parameters listed as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 7, none of the prior art of record discloses generating stitch lengths as defined by the equations as set forth in the claim.  The use of a multivariate model with parameters is known in the art of knitting machines, but the specific graph parameters claimed by the applicant is novel.  Specifically, prior art Komura discloses a multivariate model of parameters as recited in the application.  Prior art Mori also discloses a model with a parameter.  However, none of the prior art discloses, teaches, or suggests determining stitch lengths as defined by the equations as listed in the claim.  To modify either Mori or Komura to specifically calculate the stitch length per the equations listed as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 8, Claim 8 has allowable subject matter at least for depending on Claim 7 which has allowable subject matter.
Regarding Claim 9, none of the prior art of record discloses determining density by taking an input of an initial graphical representation of the pattern to be knitted as listed as set forth in the claim.  Determining density as defined by the ratio as claimed in Claim 1 is capable by the art, but to do so by utilizing an initial graphical representation of the pattern to be knitted as claimed by the applicant is novel.  Specifically, prior art Mori also discloses swaps and stitches which makes the art capable of defining a ratio of swaps and stitches.  Prior art Komura, Mori, and Morita also disclose the capability of calculating the ratio of density.  However, none of the prior art discloses, teaches, or suggests, as best understood, determining the ratio by taking an input of an initial graphical representation of the pattern of swaps and stitches as listed in the claim.  To modify Mori to determine the ratio by utilizing an initial graphical representation of the pattern to be knitted as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 10, Claim 10 has allowable subject matter at least for depending on Claim 9 which has allowable subject matter.
Regarding Claim 13, the body of Claim 13 is the same as the body of Claim 7.  As Claim 7 has allowable subject matter, so does Claim 13.
Regarding Claim 14, Claim 14 has allowable subject matter at least for depending on Claim 13 which has allowable subject matter.  Furthermore, the body of Claim 14 is the same as the body of Claim 8.  
Regarding Claim 15, the body of Claim 13 is the same as the body of Claim 9.  As Claim 9 has allowable subject matter, so does Claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Mitchell (USPN 6899591) directed to varying stitch length by varying tension; Novi (USPN 3772899) directed to varying stitch size by varying tension; Kakimoto et al (USPN 6845285) directed to varying stitch density, tension, loop length based on the pattern selected; Nishikawa et al (USPN 6688144) directed to changing dimensions to allow for stitch length; Satharasinghe et al (US Publication 2016/0194792) directed to threads on a particular surface; Stoll, Hermann, Fries, and Schindler (EP 0959161) directed to varying stitch size to meet a target value; Takeda et al (USPN 7643898) directed to varying density to vary stitch size; Smedley et al (USPN 7272462) directed to two different colored yarns; Lai et al (US Publication 2019/0156265) directed to parameters including tension and length; Terai (USPN 8000829), Barea (USPN 5838570) directed to a processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732